DISSENTING OPINION BY
President Judge DAN PELLEGRINI.
■ Section 21.1a(a) authorizes the Board to recommit a parolee who, “during the period of parole ... commits any crime punishable by imprisonment, from which he is convicted or found guilty by a judge or jury or to which he pleads guilty or nolo contendere at any time thereafter....” If the Board recommits a parolee as a convicted parole violator under this provision, he is required to serve the remaining term of imprisonment that he would have had to *1126serve if he had not been paroled and is given no credit for time spent “at liberty on parole.” 61 P.S. § SSlSlaia).1
The Parole Act does not define the phrase “at liberty on parole.” However, in Cox v. Pennsylvania Board of Probation and Parole, 507 Pa. 614, 493 A.2d 680 (1985), our Supreme Court explained that “at liberty on parole” means “not at liberty from all confinement but at liberty from confinement on the particular sentence for which the convict is being reentered as a parole violator.” Id. at 683 (quoting Haun v. Cavell, 190 Pa.Super. 346, 154 A.2d 257, 261 (1959)), cert. denied, 363 U.S. 855, 80 S.Ct. 1618, 4 L.Ed.2d 1737 (1960). It went on to explain that there is a need to determine whether “the restrictions on [parolee’s] liberty [at the rehabilitation center] were the equivalent of incarceration” entitling him to “credit for the time spent in the program.” Id. at 683.
The Department of Corrections operates community corrections centers, which it operates, and community corrections facilities, which the Department contracts with a private party to operate. In each case, the Department assigns prisoners, and the time spent in those community corrections centers or facilities counts as time served. The Board also sends individuals that it has paroled to these facilities directly out of prison as a condition of parole (if they do not agree to go to the facility, they stay in prison), but do not receive time, unlike prisoners, for time spent in those facilities against their sentence. Because, unlike the majority, who would look at every restriction on a parolee in those facilities to determine whether he is “at liberty on parole,” I would leave that decision to the Department of Corrections; if it determines that time spent in those facilities is sufficiently restrictive “time served” for prisoners, it is sufficiently restrictive that it should, correspondingly, count as time served for parolees.
The last time we addressed this issue was in Harden v. Pennsylvania Board of Probation and Parole, 980 A.2d 691 (Pa.Cmwlth.2009).2 Harden was based on an approach where we looked at factors such as whether a facility is sufficiently restrictive so as to be equivalent to incarceration by determining whether a facility is locked or secured and whether a resident is able to leave the facility without being restrained or escorted and can be charged with “escape” if he or she leaves the facility. Meleski v. Pennsylvania Board of Probation and Parole, 931 A.2d 68 (Pa.Cmwlth.2007), appeal denied, 596 Pa. 736, 945 A.2d 173 (2008); Figueroa v. Pennsylvania Board of Probation and Parole, 900 A.2d 949 (Pa.Cmwlth.2006); see also Williams v. Pennsylvania Board of Probation and Parole (Pa.Cmwlth., No. 1412 C.D. 2013, filed March 26, 2014), 2014 WL 1259128 (unreported); Hontz v. Pennsylvania Board of Probation and Parole (Pa.Cmwlth., No. 1345 C.D. 2012, filed April 19, 2013), 2013 WL 3973702 (unreported).
Because, under Cox, a parolee has the burden to establish that the program that constituted sufficient restrictions on his or her liberty is sufficient to warrant credit against his or her sentence, Harden’s primary criticism of giving time automatically for time served in community corrections *1127centers or facilities is that if parolees were allowed to receive credit against time spent in those facilities, it removes a parolee’s burden to rebut the presumption that he or she was not at liberty on parole. See Harden, 980 A.2d at 702. To overcome this criticism, we should adopt the reasoning set forth in Judge Friedman’s concurring opinion in Torres v. Pennsylvania Board of Probation and Parole, 861 A.2d 394, 402 (Pa.Cmwlth.2004).
After pointing out that inmates serving sentences of incarceration always receive credit for time spent in community corrections facilities, Judge Friedman cogently pointed out that it is irrelevant that a parolee is placed in a community corrections facility cannot be charged with “escape” because “escape” is a “legal matter and not relevant to the nature of the confinement itself.” Torres, 861 A.2d at 403.3
Judge Friedman goes on to state:
By definition, a [CCF] is a “minimum security ... facility operated by the [Department of Corrections] for the purpose of facilitating special programs.” 37 Pa.Code § 91.1. A [CCF] residency program is a prerelease program with a “custodial structure.” 37 Pa.Code § 94.2(c)(1). A qualified inmate serving a sentence of incarceration may be placed in a [CCF] residency program to serve some of that sentence. See 37 Pa.Code §§ 94.2(c)(1) & 94.3(a)(2)® (setting time-served requirements for placement in a CCC residency program).
Certainly, then, to an inmate who is not on parole, a [CCF] residency is the equivalent of incarceration. On this basis, I suggest that to meet their burden of proof ... parolees may present evidence to establish that the restrictions on liberty are identical for parolees and inmates at a [CCF]. Given such evidence, I would conclude that the parolee is entitled to credit towards his sentence for time spent at the [CCF],
Id. at 402 (citation and footnotes omitted and emphasis added.)
While the Director of the community corrections facility testified that while pre-release inmates and parolees were both at the facility, the programming was completely different for the pre-release inmates, but offered no explanation on what was the difference in the programing. In any event, just because there is different programing for a parolee or an inmate at the same facility does not go to the nature of the confinement but how they are “programmed.” In any event, the only difference in “programming” in this record appears to be that inmates can have extended furloughs to visit family while parolees cannot.
The approach taken in Harden and those cases on which it relied considered each factor to determine if the community corrections facility is the equivalent of incarceration, thereby making this Court the arbiter of what is a prison. Such an approach may be appropriate when a person is confined in a facility such as a drug and alcohol facility that serves parolees as well as private patients.4 However, such an *1128approach is not appropriate for us to determine whether a facility is the functional equivalent of a prison when that facility has already been determined to be a prison by the Department of Corrections.
Consequently, if a parolee establishes that he or she has the same restrictions as inmates in a Department of Corrections’ facility, then the parolee has met the burden of proving that the conditions are sufficiently restrictive to be entitled to credit against sentence for time spent in a community corrections facility. It simply is illogical to say that one person who is in a community corrections facility receives credit because that person has the status as an inmate, and another person who is required to live at the facility under the same conditions as an inmate does not. Such a test gives deference to the Department of Corrections’ determination of what constitutes incarceration that satisfies an inmate’s sentence and does not rely on an analysis of some notion of what a court believes “real” incarceration looks like.5
Because I would vacate the decision and remand to allow Medina to establish that he had the same restrictions while serving in the community corrections facility as inmates who the Department of Corrections sent to serve time, I respectfully dissent.
Judges RENÉE COHN JUBELIRER and PATRICIA A. McCULLOUGH join in this dissenting opinion.

. Former Act of August 6, 1941, P.L. 861, as amended, formerly added by Section 5 of the Act of August 24, 1951, P.L. 1401,. as amended. The Parole Act was repealed by the Act of August 11, 2009, P.L. 147, No. 33. Similar language is now codified at 61 Pa.C.S. § 6138(a)(1), (2), as set forth above.


. Harden was filed under Section 256(b) of the Internal Operating Procedures of this Court, 210 Pa.Code § 69.256(b), because of an equal split in the vote of the Commissioned Judges.


. Judge Friedman explained:
[Electronic home monitoring is “official detention,” and thus, a person can be charged with escape for removing oneself from electronic home monitoring. Commonwealth v. Wegley, [574 Pa. 190, 829 A.2d 1148 (2003)]. However, electronic home monitoring is not "imprisonment,” a synonym for the word incarceration. Commonwealth v. Kriston, [527 Pa. 90, 588 A.2d 898 (1991) ]; Black’s Law Dictionary 775 (8th ed. 2004). Thus, based on current case law, some individuals who are not incarcerated may be charged with escape.
Torres, 861 A.2d at 403 n. 4 (emphasis in original).


. Credit, though, has been granted by both our Supreme and Superior Courts which have *1128found, that a DUI offender in a private alcohol center that has a restrictive environment— where the offender is required to reside at the facility during the time he participates in the program and places some restriction on the offender's freedom of movement. — qualifies as "imprisonment” under 75 Pa.C.S. § 3804 (relating to penalties) and that time counts against the offender’s sentence. Commonwealth of Pennsylvania v. Conahan, 527 Pa. 199, 589 A.2d 1107 (1991); Commonwealth v. Usher, 264 Pa.Super. 435, 399 A.2d 1129 (1979) (alcohol rehabilitation); Commonwealth v. Mallon, 267 Pa.Super. 163, 406 A.2d 569 (1979) (alcohol rehabilitation); Commonwealth v. Jones, 211 Pa.Super. 366, 236 A.2d 834 (1967) (mental institution).


. The majority asserts that if we gave credit for time served in a community corrections facility, it could have "absurd consequences” because if it so happens that at the time that a parolee was placed in the facility or only for part of the time he was in the facility, the parolee almost happenstance would not receive credit for time served in those facilities. That misapprehends the test that I propose which does not involve whether prisoners were there at a particular day — if a facility is operated by the Department of Corrections for the housing of prisoners and a parolee is placed there, if the conditions of confinement would be the same as if a prisoner was placed there, the parolee would receive credit against his sentence.